IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20986
                         Summary Calendar



SOLAR TURBINES INTERNATIONAL
COMPANY; SOLAR TURBINES INCORPORATED,

                          Plaintiff-Counter Defendants-Appellants,

versus

M/V HOOGEN, ET AL.,
                                           Defendants,

SHIP-SIDE CRATING CO.,
                                           Defendant-Appellee,

POWELL ELECTRICAL MANUFACTURING COMPANY,

                          Defendant-Counter Claimant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-94-CV-1214
                       - - - - - - - - - -
                         December 1, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Solar Turbines International Company and Solar Turbines,

Inc. (Solar Turbines), appeals the district court’s denial of his

motion for leave to file a third amended complaint arguing that

the district court abused its discretion.    We have reviewed the

record and the arguments of the parties and discern no error on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-20986
                               -2-

the part of the district court in denying the motion.   See Avatar

Exploration, Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 320

(5th Cir. 1991).

     AFFIRMED.